Case 1:21-mj-00371-RMM Document 20 Filed 09/13/21 Page 1of1

NOTICE OF APPEARANCE IN A CRIMINAL CASE
CLERK’S OFFICE
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

UNITED STATES OF AMERICA
VS. Criminal Number 1:21-mj-00371-RMM
TRACI SUNSTRUM
(Defendant)

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THATI APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

I AM APPEARING AS:

RETAINED COUNSEL

 

DANIEL J. DuBOIS 3052057 (NY Bar)

DuBois Law

390 ELMWOOD AVENUE
BUFFALO, NEW YORK 14222
716-563-6132

ddlaw33@gmail.com
